Exhibit 10.19

November 11, 2008

PERSONAL AND CONFIDENTIAL

Mr. Alan D. Feldman

831 South Elm Street

Hinsdale, Illinois 60521

Dear Alan:

This will confirm your acceptance of certain amendments to your employment terms
as set forth in your letter agreement with Midas, Inc. (the “Company”), dated
January 13, 2003. Unless otherwise modified or addressed herein, the terms of
your original letter offer continue to apply.

In the event of any involuntary termination of your employment without cause (as
determined by the Board of Directors), you will be provided with (i) twenty-four
(24) months of base salary continuation (which, for the avoidance of doubt,
shall exclude automobile allowance), payable in accordance with the regular
payroll practices of the Company as in effect at the time of your termination,
but in no event less frequently than monthly (the “Continuing Cash Payments”)
and (ii) continuation of executive medical, dental and basic life insurance
benefits for the same period (“Continuing Benefits”). Your right to receive
these payments and benefits will be contingent upon your execution of, and the
expiration of any revocation period for, a standard release (including
confidentiality and non-competition restrictions) within 60 days of your
termination of employment.

Unless you are a “specified employee” as defined below, the Continuing Cash
Payments and Continuing Benefits shall commence or be paid (as applicable) upon
the date that is sixty (60) days following your termination of employment;
provided that if such payments or benefits are not “deferred compensation” for
purposes of Code Section 409A, such payments or benefits shall commence upon the
date that your release is no longer subject to revocation. The first payment
after execution of the release shall include all amounts that would have been
paid following your termination of employment had the release been effective
immediately following termination but which were not yet paid. The Continuing
Benefits shall in any event expire upon the date that is 24 months after your
termination of employment. The Company may provide, in its sole discretion, that
you may continue to participate in any Continuing Benefits delayed pursuant to
this paragraph during the period of such delay, provided that you shall bear the
full cost of such benefits during such delay period. Upon the date such
Continuing Benefits would otherwise commence pursuant to this paragraph, the
Company may reimburse you the Company’s share of the cost of such benefits, to
the extent that such costs would otherwise have been paid by the Company or to
the extent that such benefits would otherwise have been provided by the Company
at no cost to you, in each case had such benefits commenced



--------------------------------------------------------------------------------

Mr. Alan D. Feldman

November 11, 2008

Page 2

 

immediately upon your termination of employment. Any remaining Continuing
Benefits shall be reimbursed or provided by the Company in accordance with the
schedule and procedures specified herein.

You hereby acknowledge that in the event of a termination following a change of
control of the nature described in Section 4(b) of your Change in Control
Agreement which entitles you to payments and benefits under your Change in
Control Agreement, the following shall apply

(a) the amounts of any cash payments due pursuant to Section 4(b)(i) of your
Change in Control Agreement shall be reduced by the Continuing Cash Payments
(which, for the avoidance of doubt, shall be paid upon the schedule provided in
this letter agreement), and

(b) you shall not be entitled to the Continuing Benefits, but shall instead
receive the benefits described in your Change in Control Agreement.

If your are deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then each of
the following shall apply:

(a) With regard to any payment that is considered deferred compensation under
Code Section 409A payable on account of a “separation from service,” such
payment shall be made on the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service”, and (B) the date of your death (the “Delay Period”) to the extent
required under Code Section 409A. Upon the expiration of the Delay Period, all
payments delayed pursuant to this Section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid to you in a lump sum, and any remaining payments and benefits due
under this letter agreement shall be paid or provided in accordance with the
normal payment dates specified for them herein; and

(b) To the extent any benefits provided during the first six months after your
termination are considered deferred compensation under Code Section 409A
provided on account of a “separation from service,” and such benefits are not
otherwise exempt from Code Section 409A, you shall pay the cost of such benefits
during the first six months following termination and shall be reimbursed, to
the extent such costs would otherwise have been paid by the Company or to the
extent such benefits would otherwise have been provided by the Company at no
cost to you, the cost of such coverage six months after your termination.

The intent of the parties is that payments and benefits under this letter
agreement, as amended, comply with Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this letter
agreement shall be interpreted to be in compliance therewith, however, in no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on you by Code Section 409A or any other damages for
failing to comply with Code Section 409A.



--------------------------------------------------------------------------------

Mr. Alan D. Feldman

November 11, 2008

Page 3

 

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this letter agreement providing for the payment of any amounts
or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

 

Sincerely,

/s/ Robert R. Schoeberl

Robert R. Schoeberl, Lead Director I understand and agree to the above terms:

/s/ Alan D. Feldman

Alan D. Feldman